—Order, Supreme Court, New York County (Paul G. Feinman, J), entered November 30, 2007, which denied the motion *423by defendants L & L and Alpha for summary judgment, unanimously affirmed, without costs.
Defendants’ motion was based solely on plaintiffs testimony, at a General Municipal Law § 50-h examination, that his accident was caused when three or four gallons of water and debris fell onto his windshield from the upper level of the Queensboro Bridge. His observation that construction was taking place on the upper level at the time was confirmed in an affidavit by a city employee. Plaintiff has not yet had the opportunity to conduct any discovery of defendants. Under the circumstances, the motion was premature (Rengifo v City of New York, 7 AD3d 773 [2004]). Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.